PER CURIAM.
We think this judgment should be affirmed for substantially the same reasons as those assigned in the case of Ferris v. Same Defendants (decided herewith) 42 N. Y. Supp. 1125. Irrespective of the question of the agency of the plaintiff’s husband to make the contract in her behalf, to discharge the old firm as a debtor, and accept the new firm instead, we deem the evidence sufficient to support the referee in holding that no such contract was actually made by the plaintiff’s husband, and in rejecting the defense of novation. Judgment affirmed, with costs.